As filed with the Securities and Exchange Commission on December 16, 2010 Registration No. 333-136179 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WESBANCO, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0571723 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Bank Plaza Wheeling, West Virginia 26003 (Address of principal executive offices, including zip code) WESBANCO, INC. KSOP (Full title of the plan) Paul M. Limbert President and Chief Executive Officer WesBanco, Inc. One Bank Plaza Wheeling, West Virginia 26003 (304) 234-9000 (Name, address, including zip code, and telephone number, including area code,of agent for service) With Copies To: James C. Gardill, Esquire Phillips, Gardill, Kaiser & Altmeyer, PLLC 61 Fourteenth Street Wheeling, WV 26003 (304) 232-6810 Kristen L. Stewart, Esquire K&L Gates LLP K&L Gates Center 210 Sixth Avenue Pittsburgh, PA15222 (412) 355-6500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) TERMINATION OF REGISTRATION This Post-Effective Amendment No. 1 is being filed to terminate the Registration Statement on Form S-8 (File No. 333-136179) filed by the Registrant on July 31, 2006 (the “Registration Statement”) because all of the shares of the Registrant’s Common Stock, par value $2.0833 per share (“Common Stock”), registered under the Registration Statement and offered for sale under the WesBanco, Inc. KSOP have been sold and no additional shares of such Common Stock will be offered or sold pursuant to the Registration Statement after the date hereof.The Registrant has also filed a Registration Statement on Form S-8 (File No. 333-158749) registering an additional 750,000 shares of Common Stock issuable under the WesBanco, Inc. KSOP (the “Additional Registration Statement”).This Post-Effective Amendment No. 1 does not affect, modify or terminate the Additional Registration Statement or the registration of such Common Stock pursuant to the Additional Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Wheeling, State of West Virginia, on this16th day of December, 2010. WESBANCO, INC. By: /s/ Paul M. Limbert Paul M. Limbert President, Chief Executive Officer and Director Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the date(s) indicated: Signature Capacity Date /s/ Paul M. Limbert President, Chief Executive Officer and Director December 16, 2010 Paul M. Limbert (Principal Executive Officer) /s/ Robert H. Young Executive Vice President and Chief Financial Officer December 16, 2010 Robert H. Young (Principal Financial and Accounting Officer) /s/ Ray A. Byrd Director December 16, 2010 Ray A. Byrd /s/ R. Peterson Chalfant Director December 16, 2010 R. Peterson Chalfant /s/ Christopher V. Criss Director December 16, 2010 Christopher V. Criss /s/ Robert M. D'Alessandri, MD Director December 16, 2010 Robert M. D'Alessandri, MD /s/ Abigail M. Feinknopf Director December 16, 2010 Abigail M. Feinknopf /s/ John W. Fisher, II Director December 16, 2010 John W. Fisher, II /s/ Ernest S. Fragale Director December 16, 2010 Ernest S. Fragale /s/ James C. Gardill Director December 16, 2010 James C. Gardill /s/ Vaughn L. Kiger Director December 16, 2010 Vaughn L. Kiger /s/ D. Bruce Knox Director December 16, 2010 D. Bruce Knox /s/ Jay T. McCamic Director December 16, 2010 Jay T. McCamic /s/ F. Eric Nelson, Jr. Director December 16, 2010 F. Eric Nelson, Jr. /s/ Henry L. Schulhoff Director December 16, 2010 Henry L. Schulhoff /s/ Joan C. Stamp Director December 16, 2010 Joan C. Stamp /s/ Neil S. Strawser Director December 16, 2010 Neil S. Strawser /s/ Reed J. Tanner Director December 16, 2010 Reed J. Tanner /s/ Donald P. Wood Director December 16, 2010 Donald P. Wood
